

Exhibit 10.1


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.


dbiaimageex101.jpg [dbiaimageex101.jpg]
Standard Form of Agreement Between
Owner and Design-Builder - Cost Plus Fee with
an Option for a Guaranteed Maximum Price


This document has important legal consequences. Consultation with
an attorney is recommended with respect to its completion or modification.


This AGREEMENT is made as of the 28th day of November in the year of 2018, by
and between the following parties, for services in connection with the Project
identified below:


OWNER:


Sister Schubert’s Homemade Rolls, Inc.
380 Polaris Parkway
Suite 400
Westerville, OH 43082    




DESIGN-BUILDER:


Shambaugh & Son, L.P.
7614 Opportunity Drive
P.O. Box 1287
Fort Wayne, IN 46801




PROJECT:


Sister Schubert Line 4 Addition
900 Top Quality Drive
Horse Cave, KY




In consideration of the mutual covenants and obligations contained herein, Owner
and Design-Builder agree as set forth herein.


Page 1
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Article 1
Scope of Work


1.1    Design-Builder shall perform all design and construction services, and
provide all material, equipment, tools and labor, necessary to complete the Work
described in and reasonably inferable from the Contract Documents.


Article 2
Contract Documents


2.1    The Contract Documents are comprised of the following:


.1
All written modifications, amendments (including, as applicable, the GMP Exhibit
referenced in Section 6.5.1.1 hereof and attached hereto as Exhibit A), and
change orders to this Agreement issued in accordance with the attached DBIA
Document No. 535, Standard Form of General Conditions of Contract Between Owner
and Design-Builder (“General Conditions of Contract”);



.2
This Agreement, including all exhibits (but excluding the GMP Exhibit (Exhibit
A)) and attachments;



.3
The General Conditions of Contract;



.4
Construction Documents prepared and approved in accordance with Section 2.4 of
the General Conditions of Contract;



.a    Specifications


.b    Drawings
                
.5
The following other documents, if any:



.a    Exhibit B: Partnership Base T&M Rates Sheet


.b    Exhibit C: List of Consumables


.c    Exhibit D: Insurance Requirements for Design-Builder


.d    Exhibit E: Schedule of Wages of Design-Builder’s Direct Employees,
Supervisory, and Administrative Personnel


.e    Exhibit F: Owner’s Permit List


Article 3
Interpretation and Intent


3.1    The Contract Documents are intended to permit the parties to complete the
Work and all obligations required by the Contract Documents within the Contract
Time(s) for the Contract Price. The Contract Documents are intended to be
complementary and interpreted in harmony so as to avoid conflict, with words and
phrases interpreted in a manner consistent with construction and design industry
standards. In the event of any inconsistency, conflict, or ambiguity between or
among the Contract Documents, the Contract Documents shall take precedence in
the order in which they are listed in Section 2.1 hereof.


3.2    Terms, words and phrases used in the Contract Documents, including this
Agreement, shall have the meanings given them in the General Conditions of
Contract.


3.3    The Contract Documents form the entire agreement between Owner and
Design-Builder and by incorporation herein are as fully binding on the parties
as if repeated herein. No oral representations or other agreements have been
made by the parties except as specifically stated in the Contract Documents.


Page 2
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






Article 4
Ownership of Work Product


4.1    Work Product. All drawings, specifications and other documents and
electronic data furnished by Design-Builder to Owner under this Agreement (“Work
Product”) are deemed to be instruments of service and Design-Builder shall
retain the ownership and property interests therein, including the copyrights
thereto.


4.2    Owner’s Limited License Upon Payment in Full. Upon Owner’s payment in
full for all Work performed under the Contract Documents, Design-Builder shall
grant Owner a limited license to use the Work Product in connection with Owner’s
occupancy of the Project, conditioned on Owner’s express understanding that its
use of the Work Product is at Owner’s sole risk and without liability or legal
exposure to Design-Builder or anyone working by or through Design-Builder,
including Design Consultants of any tier (collectively the
“Indemnified Parties”).


4.3    Owner’s Limited License Upon Owner’s Termination for Convenience or
Design-Builder’s Election to Terminate. If Owner terminates the Project for its
convenience as set forth in Article 8 hereof, or if Design-Builder elects to
terminate this Agreement in accordance with Section 11.4 of the General
Conditions of Contract, Design-Builder shall, upon Owner’s payment in full of
the amounts due Design-Builder under the Contract Documents, grant Owner a
limited license to use the Work Product to complete the Project and subsequently
occupy the Project, conditioned on the following:


.1
Use of the Work Product is at Owner’s sole risk without liability or legal
exposure to any Indemnified Party.



4.4    Owner’s Limited License Upon Design-Builder’s Default. If this Agreement
is terminated due to Design-Builder’s default pursuant to Section 11.2 of the
General Conditions of Contract and (i) it is determined that Design-Builder was
in default and (ii) Owner has fully satisfied all of its obligations under the
Contract Documents, Design-Builder shall grant Owner a limited license to use
the Work Product in connection with Owner’s completion and occupancy of the
Project. This limited license is conditioned on Owner’s express understanding
that its use of the Work Product is at Owner’s sole risk and without liability
or legal exposure to any Indemnified Party.


4.5    Owner’s Indemnification for Use of Work Product. If Owner uses the Work
Product under any of the circumstances identified in this Article 4, Owner shall
defend, indemnify and hold harmless the Indemnified Parties from and against any
and all claims, damages, liabilities, losses and expenses, including attorneys’
fees, which are claimed or asserted by persons or entities other than
Design-Builder or any of Design-Builder’s architects, contractors,
subcontractors, or consultants which arise out of or result from the use of the
Work Product. In the event Owner fails to honor its indemnification obligations
hereunder and Design-Builder or any of Design-Builder’s architects, contractors,
subcontractors, or consultants incur attorneys’ fees related to the defense of
any such claim, damage, liability, loss or expense for which Owner owes
indemnification, Owner shall be liable for said attorneys’ fees.


Article 5
Contract Time


5.1    Date of Commencement. The Work shall commence within five (5) days of
Design-Builder’s receipt of Owner’s Notice to Proceed (“Date of Commencement”)
unless the parties mutually agree otherwise in writing.


5.2    Substantial Completion and Final Completion


5.2.1    Substantial Completion of the entire Work shall be achieved no later
than November 27, 2019 (“Scheduled Substantial Completion Date”).


.1 Should the Scheduled Substantial Completion Date be exceeded by Thirty (30)
days or less through no fault of the Design-Builder, then the Design-Builder
shall receive no additional compensation for services in accordance with Article
2 or increase in the Guaranteed Maximum Price. Should the Scheduled Substantial
Completion Date be exceeded by more than Thirty (30) days through no fault of
the Design-Builder, then the Scheduled Substantial Completion Date and the
Guaranteed Maximum Price, as applicable, shall be equitably


Page 3
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




adjusted by mutual agreement in writing between the Owner and Design-Builder as
follows: (i) with respect to the Scheduled Substantial Completion Date, such
date shall be extended by the number of days equal to the actual number of days
that the Project has been so delayed and, (ii) with respect to the Guaranteed
Maximum Price, the increase in the Guaranteed Maximum Price shall not exceed the
actual costs, plus Design-Builder’s Fee, incurred by the Design-Builder in
connection with such delay, and in no event shall include any adjustment in
compensation for lost opportunity or other consequential damages which may be
claimed by the Design-Builder. The conditions under which the Design-Builder may
be entitled to an extension in the Scheduled Substantial Completion Date and
increase in the Guaranteed Maximum Price under this Paragraph 5.2.1, or
elsewhere in the Contract Documents, are limited to the following circumstances
and no others:
a)     Force Majeure, defined as the following events:
1)
Fire, flood or other unavoidable insured casualty;

2)
An embargo by the Government of the United States;

3)
Except in connection with a labor dispute on-site or at locations under the
control of the Design-Builder, any strike, work stoppage or lockout in
industries essential to the conduct of the Work in no way caused or resulting
from default or collusion on the part of the Design-Builder;

4)
Unusual delays caused by any change in governmental controls or regulations
after the commencement of construction; or

5)
Acts of war or terrorism having a demonstrable, direct, adverse effect on the
ability of the Design/Builder to perform its responsibilities under the terms of
this Agreement.

b)
Undisclosed site conditions to the extent not consistent with the nature of the
Work.

c)
Any act or omission of the Owner, or Owner’s other contractors or vendors.

d)    Delays in Owner furnished equipment or services.
Notwithstanding the foregoing, if the Design-Builder’s own acts or failures to
act cause or contribute to the extension of the Construction Phase beyond the
original schedule, the Design-Builder will receive no additional compensation
under this Agreement. Further, the Design-Builder will receive no additional
compensation under this Agreement for delays or additional costs to the
Design-Builder occasioned by acts, failures to act or delays by Subcontractors
under the Design/Builder’s oversight and supervision. In addition,
Design-Builder shall be obligated to pay liquidated damages as set forth in
Section 5.2.1.2 below.
.2 Owner and Design-Builder further agree that if the Design-Builder fails to
achieve Substantial Completion on or before the date set forth in Section 5.2.1
above and if Design-Builder is not entitled to an adjustment of time as provided
for in Section 5.2.1.1 above, or as otherwise provided in the Contract
Documents, then the Owner will suffer damages and that such damages will be
difficult to ascertain. The Owner and the Design-Builder further agree that for
each day the Design-Builder fails to achieve Substantial Completion after the
date set forth is Section 5.2.1 above, the Design-Builder shall pay or credit to
the Owner, as liquidated damages and not as a penalty
[*************************** ********] commencing on the date set forth in
Section 5.2.1 above and ending on the date Substantial Completion in achieved.
The Design-Builder agrees that these fixed liquidated damages are not
established as a penalty but are calculated and agreed upon in advance due to
the uncertainty and difficulty of making a determination as to the actual
damages which the Owner would incur if Design-Builder would fail to achieve
Substantial Completion by the date set forth in Section 5.2.1 above. The
liquidated damages stated herein shall be the exclusive measure of those damages
sustained by the Owner due to a breach by Design-Builder of its agreement to
achieve Substantial Completion by the date set forth in Section 5.2.1 above. If
Design/Builder believes that Substantial Completion will not be achieved within
the time described in Section 5.2.1 above, the Design/Builder shall provide a
one-time written notice delivered to Owner not less than 90 days prior to the
Scheduled Substantial Completion Date providing a new Scheduled Substantial
Completion Date (the “Revised Scheduled Substantial Completion Date”), which
shall be no more than 30 days following the Scheduled Substantial Completion
Date. If Design/Builder achieves Substantial Completion on or before the Revised
Scheduled Substantial Completion Date, the liquidated damages for the period up
to the Revised Scheduled Substantial Completion Date shall be assessed at 50% of
the amount of liquidated damages that would otherwise apply to such time period
of time pursuant to this Section. If the Design/Builder, provides written notice
and does not achieve Substantial Completion by the Revised Substantial
Completion Date, the full amount of liquidated damages will be assessed up to
the date of Substantial Completion.




Page 4
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




5.2.2    Final Completion of the Work or identified portions of the Work shall
be achieved as expeditiously as reasonably practicable.


5.2.3    All of the dates set forth in this Article 5 (“Contract Time(s)”) shall
be subject to adjustment in accordance with the General Conditions of Contract.


5.3    Time is of the Essence. Owner and Design-Builder mutually agree that time
is of the essence with respect to the dates and times set forth in the Contract
Documents.


Article 6
Contract Price


6.1    Contract Price


6.1.1    Owner shall pay Design-Builder in accordance with Article 6 of the
General Conditions of Contract a contract price (“Contract Price”) equal to
Design-Builder’s Fee (as defined in Section 6.2 hereof) plus the Cost of the
Work (as defined in Section 6.3 hereof), subject to any GMP established in
Section 6.5 hereof and any adjustments made in accordance with the General
Conditions of Contract.


6.1.2    [Intentionally blank]:


6.2    Design-Builder’s Fee


6.2.1    Design-Builder’s Fee shall be:
        
See Exhibit B.


6.3    Cost of the Work. The term Cost of the Work shall mean costs reasonably
incurred by Design-Builder in the proper performance of the Work. The Cost of
the Work shall include only the following:


.1
Wages of direct employees of Design-Builder performing the Work at the Site or
at locations off the Site.



.2
The costs for those employees of Design-Builder performing professional services
shall be those rates set forth in Exhibit B to this Agreement.



.3
Wages or salaries of all other Design-Builder’s supervisory and administrative
personnel engaged in the performance of the Work and who are located at the Site
or working off-Site to assist in the production or transportation of material
and equipment necessary for the Work.



.4
Costs incurred by Design-Builder for employee benefits, premiums, taxes,
insurance, contributions and assessments required by law, collective bargaining
agreements, or which are customarily paid by Design-Builder, to the extent such
costs are based on wages and salaries paid to employees of Design-Builder
covered under Sections 6.3.1 through 6.3.3 hereof, as set forth in Exhibit E.



.5
The reasonable portion of the cost of travel, accommodations and meals for
Design-Builder’s personnel necessarily and directly incurred in connection with
the performance of the Work.



.6
Payments properly made by Design-Builder to Subcontractors and Design
Consultants for performance of portions of the Work, including any insurance and
bond premiums incurred by Subcontractors and Design Consultants.



.7
[Intentionally blank]



.8
Costs, including transportation, inspection, testing, storage and handling, of
materials, equipment and supplies incorporated or reasonably used in completing
the Work.





Page 5
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




.9
Costs less salvage value of materials, supplies, temporary facilities, machinery
and equipment that are not fully consumed in the performance of the Work and
which remain the property of Design-Builder, including the costs of
transporting, inspecting, testing, handling, installing, maintaining,
dismantling and removing such items.



.10
Costs of removal of debris and waste from the Site.



.11
The reasonable costs and expenses incurred in establishing, operating and
demobilizing the Site office, including the cost of facsimile transmissions,
long‑distance telephone calls, postage and express delivery charges, telephone
service, photocopying and reasonable petty cash expenses.



.12
Rental charges and the costs of transportation, installation, minor repairs and
replacements, dismantling and removal of temporary facilities, machinery and
equipment which are provided by Design-Builder at the Site, whether owned or
rented by Design-Builder or rented from others, and used in the performance of
the Work. The rental rates for any such facilities, machinery and equipment
shall be charged at the most current edition of the AED, MCA or NECA rates to be
reviewed and approved by Owner, which approval shall not be unreasonably
withheld.



.13
Premiums for insurance, other than payroll and bonds required by this Agreement
or the performance of the Work.



.14
All reasonable fuel and utility costs incurred in the performance of the Work.



.15
Sales, use or similar taxes, tariffs or duties incurred in the performance of
the Work.



.16
Legal costs, court costs and costs of mediation and arbitration reasonably
arising from Design-Builder’s performance of the Work, provided such costs do
not arise from disputes between Owner and Design-Builder or between the Owner
and any of Design-Builder’s architect(s), contractors, subcontractors,
consultants, or material and equipment suppliers.



.17
Costs for permits, royalties, licenses, tests and inspections incurred by
Design-Builder as a requirement of the Contract Documents.



.18
The cost of defending suits or claims for infringement of patent rights arising
from the use of a particular design, process, or product required by Owner,
paying legal judgments against Design-Builder resulting from such suits or
claims, and paying settlements made with Owner’s consent.



.19
Deposits which are lost, except to the extent caused by Design-Builder’s
negligence.



.20
Costs incurred in preventing damage, injury or loss in case of an emergency
affecting the safety of persons and property.



.21
Other costs reasonably and properly incurred in the performance of the Work to
the extent approved in writing by Owner.



.22
Small tools shall be defined as having a value of $500 or less. Small tools,
whether purchased for the job, rented from Design-Builder, or otherwise provided
from Design-Builder’s stock, shall remain Design-Builder’s property. Costs for
this item which are included in the Cost of the Work shall only apply to small
tools which are purchased or otherwise provided for use by personnel in direct
employment of Design-Builder, and the total Allowance of all such costs is
included in the GMP at the estimated value of $50,000.00. The small tools
Allowance shall be capped at 3% of the total labor costs, including fringes,
taxes, insurance, and markup.



.23
Consumables shall be covered by a 4% cost against the total labor costs
including fringes, taxes, insurance and mark-up for personnel in direct
employment of Contractor. (See Exhibit C for list of consumables.)





Page 6
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




.24
Costs for pre-fab shop tools, consumables and utilities in the amount of $14.00
per hour worked.



6.4    Non-Reimbursable Costs


The following shall be excluded from the Cost of the Work:


.1
Compensation for Design-Builder’s personnel stationed at Design-Builder’s
principal or branch offices, except as provided for in Sections 6.3.1, 6.3.2 and
6.3.3 hereof.



.2
Overhead and general expenses, except as provided for in Section 6.3 hereof, or
which may be recoverable for changes to the Work.



.3
The cost of Design-Builder’s capital used in the performance of the Work.



.4
If the parties have agreed on a GMP, costs that would cause the GMP, as adjusted
in accordance with the Contract Documents, to be exceeded.



6.5    The Guaranteed Maximum Price


6.5.1    GMP Established Upon Execution of this Agreement


6.5.1.1     Design-Builder guarantees that it shall not exceed the GMP amount of
Thirty-Nine Million Five Hundred Fifty-Four Thousand Eight Hundred Twenty-Six
Dollars ($39,554,826.00). Design-Builder does not guarantee any specific line
item provided as part of the GMP,but agrees that it will be responsible for
paying all costs of completing the Work which exceed the GMP, as adjusted in
accordance with the Contract Documents. Documents used as a basis for the GMP
are identified in Exhibit A.


6.5.1.2    The GMP includes a Contingency in the amount of Two Million Forty-One
Thousand Two Hundred Twenty-Eight Dollars ($2,041,228.00)


6.5.1.3    Of the total contingency amount, one half shall be available to the
Design/Builder for Changes in the Cost of Work associated with trade buyout
differentials, estimating errors or adjustments, labor, overtime, coordination
changes, minor modifications, punch list items implemented during checkout and
startup, or subcontractor contract adjustments. Such portion of the contingency
shall be available to the Design/Builder without restriction and without prior
approval of the Owner, excluding costs associated with the Design/Builder’s
self-performed labor. The contingency shall not be available for corrective
work. Corrective work is defined as Work installed on the Project be determined
to be defective, damaged during the construction process, not meet the
requirements of the Contract Documents or conflict with applicable laws,
ordinances, rules, or regulations. Such Work shall be corrected or replaced by
the Design/Builder at the Design/Builder’s own expense, including the cost of
any necessary testing and inspection, and disposal of materials and equipment
defective, damaged or wrongly supplied.


6.5.1.4    Of the total contingency amount, one half shall be available to the
Design/Builder for the Cost of Work subject to Owner approval as provided in
Article 9, such approval not to be unreasonably withheld


6.5.1.5    Any unused portions of Designer-Builder contingencies or other
reserves will be returned to the Owner at the end of the project.


6.5.2    Reserved


6.5.3    Savings


6.5.3.1    If the sum of the actual Cost of the Work and Design-Builder’s Fee
(and, if applicable, any prices established under Section 6.1.2 hereof) is less
than the GMP, as such GMP may have been adjusted over the course of the Project,
the difference (“Savings”) shall be shared as follows:
Zero Percent (0%) to Design-Builder and One Hundred Percent (100%) to Owner.


Page 7
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






6.5.3.2    Savings shall be calculated and paid as part of Final Payment under
Section 7.3 hereof, with the understanding that to the extent Design-Builder
incurs costs after Final Completion which would have been payable to
Design-Builder as a Cost of the Work, Design-Builder shall be entitled to
payment from Owner for that portion of such costs that were distributed to Owner
as Savings.


Article 7
Procedure for Payment


7.1    Progress Payments


7.1.1    Design-Builder shall submit to Owner on or about the fifth (5th) day of
each month, beginning with the first month after the Date of Commencement,
Design-Builder’s Application for Payment in accordance with Article 6 of the
General Conditions of Contract.


7.1.2    Owner shall make payment of undisputed amounts owed to Design-Builder
by wire transfer within thirty (30) days after Owner’s receipt of each properly
submitted and accurate Application for Payment in accordance with Article 6 of
the General Conditions of Contract, but in each case less the total of payments
previously made, and less amounts properly withheld under Section 6.3 of the
General Conditions of Contract.
 
Wire Transfer Instructions:
Name of Bank:
 
 
 
Routing # (ACH):
 
 
 
Routing # (FED Wire):
 
 
 
Account No.:
 
 
 
Name of Account:
 



7.1.3    Retainage. From the undisputed amounts otherwise payable in response to
Design-Builder’s tenth (10th) monthly Application for Payment, Owner shall be
entitled to withhold as retainage an amount equal to [*******************] of
the total of all of Design-Builder’s prior Applications for Payment. If the
undisputed amounts otherwise payable in response to Design-Builder’s tenth
(10th) monthly Application for Payment are less than [******************] of the
total of all of Design-Builder’s prior Applications for Payment, Owner shall be
entitled to withhold the difference from undisputed amounts otherwise payable in
response to Design-Builder’s eleventh (11th) Application for Payment. The
retainage withheld by the Owner pursuant to this Section shall be released in
accordance with the terms of Section 6.6.2 of the General Conditions.


7.1.4    Down Payment. Within ten (10) days of the execution of this Agreement,
Owner shall remit by wire transfer a down payment to Design-Builder in the
amount of One Million Nine Hundred Seventy Thousand Dollars ($1,970,000). The
amount of the down payment shall be credited on a pro rata basis, with the
presumption that the entire GMP will be spent, against each Application for
Payment with any necessary reconciliation taking place at time of final payment.
Therefore, each progress payment and final payment shall be paid in full, less
the applicable pro rata credit for the down payment.


7.2    Final Payment. Design-Builder shall submit its Final Application for
Payment to Owner in accordance with Section 6.7 of the General Conditions of
Contract. Owner shall make payment by wire transfer on Design-Builder’s properly
submitted and accurate Final Application for Payment within thirty (30) days
after Owner’s receipt of the Final Application for Payment, provided that
Design-Builder has satisfied the requirements for final payment set forth in
Section 6.7.2 of the General Conditions of Contract.


7.3    Interest. Payments due and unpaid by Owner to Design-Builder, whether
progress payments or final payment, shall bear interest commencing five (5) days
after payment is due at the rate of one percent (1%) per annum over the then
prime rate.


7.4    Record Keeping and Finance Controls. Design-Builder acknowledges that
this Agreement is to be administered on an “open book” arrangement relative to
Costs of the Work. Design-Builder shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management,
using accounting and control systems in accordance with generally accepted
accounting principles and as may be provided in the Contract


Page 8
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Documents. During the performance of the Work and for a period of three (3)
years after Final Payment, Owner and Owner’s accountants shall be afforded
access from time to time, upon reasonable notice, to Design-Builder’s records,
books, correspondence, receipts, subcontracts, purchase orders, vouchers,
memoranda and other data relating to the Work, all of which Design-Builder shall
preserve for a period of three (3) years after Final Payment.


Article 8
Termination for Convenience


8.1    Upon ten (10) days written notice to Design-Builder, Owner may, for its
convenience and without cause, elect to terminate this Agreement. In such event,
Owner shall pay Design-Builder for the following:


.1
All Work executed and for proven, cost or expense in connection with such Work;



.2
The reasonable costs and expenses that are solely and directly attributable to
such termination, including demobilization costs and amounts due in settlement
of terminated contracts with Subcontractors and Design Consultants provided that
the Design-Builder’s contracts and agreements with such Subcontractors and
Design Consultants contain provisions that do not permit recovery of costs,
expenses, profit, overhead, or other amounts relating to Work not performed or
completed prior to termination;;





8.2    Reserved


8.3    If Owner terminates this Agreement pursuant to Section 8.1 above and
proceeds to design and construct the Project through its employees, agents or
third parties, Owner’s rights to use the Work Product shall be as set forth in
Section 4.3 hereof.


Article 9
Representatives of the Parties


9.1    Owner’s Representatives


9.1.1    Owner designates the individual listed below as its Senior
Representative (“Owner’s Senior Representative”), which individual has the
authority and responsibility for avoiding and resolving disputes under Section
10.2.3 of the General Conditions of Contract:
            
Lisa Rathburn
Vice President, Engineering
380 Polaris Parkway
Suite 400
Westerville, OH 43082
            
9.1.2    Owner designates the individual listed below as its Owner’s
Representative, which individual has the authority and responsibility set forth
in Section 3.4 of the General Conditions of Contract:


Kevin Beemiller
Project Manager        
380 Polaris Parkway
Suite 400
Westerville, OH 43082        


9.2    Design-Builder’s Representatives




Page 9
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




9.2.1    Design-Builder designates the individual listed below as its Senior
Representative (“Design-Builder’s Senior Representative”), which individual has
the authority and responsibility for avoiding and resolving disputes under
Section 10.2.3 of the General Conditions of Contract:


Al Low
Sr. Vice President
7614 Opportunity Drive
Fort Wayne, IN 46825


9.2.2    Design-Builder designates the individual listed below as its
Design-Builder’s Representative, which individual has the authority and
responsibility set forth in Section 2.1.1 of the General Conditions of Contract:


Ronald J. Stewart Jr. PE
Program Manager
7614 Opportunity Drive
Fort Wayne, IN 46825


Article 10
Bonds and Insurance


10.1    Insurance. Design-Builder shall procure the insurance coverages set
forth in the Insurance Requirements For Design-Builder document attached as
Exhibit D and in accordance with Article 5 of the General Conditions of Contract


Article 11
Other Provisions


11.1    Other provisions, if any, are as follows:


In executing this Agreement, Owner and Design-Builder each individually
represents that it has the necessary financial resources to fulfill its
obligations under this Agreement, and each has the necessary corporate approvals
to execute this Agreement, and perform the services described herein.






OWNER:
 
DESIGN-BUILDER:
 
 
 
Sister Schubert’s Homemade Rolls, Inc.
 
Shambaugh & Son, L.P.
 
 
 
 
 
/s/ David A. Ciesinski
 
/s/ William S. Meyer
(Signature)
 
(Signature)
 
 
 
 
 
David A. Ciesinski
 
William S. Meyer
(Printed Name)
 
(Printed Name)
 
 
 
 
 
CEO
 
Sr. Vice President
(Title)
 
(Title)
 
 
 
 
 
(Date)
11/19/2018
 
(Date)
11/28/2018









Page 10
DBIA Document No. 530 Standard Form of Agreement Between
 
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price
 
©1998 Design-Build Institute of America

--------------------------------------------------------------------------------


Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




dbiaimageex101.jpg [dbiaimageex101.jpg]
Standard Form of General Conditions
of Contract Between Owner and Design-Builder


This document has important legal consequences. Consultation with
an attorney is recommended with respect to its completion or modification.








Table of Contents


No table of contents entries found.
Article 1


General


1.1    Mutual Obligations


1.1.1    Owner and Design-Builder commit at all times to cooperate fully with
each other, and proceed on the basis of trust and good faith, to permit each
party to realize the benefits afforded under the Contract Documents.


1.2    Basic Definitions


1.2.1    Agreement refers to the executed contract between Owner and
Design-Builder under DBIA Document No. 530, Standard Form of Agreement Between
Owner and Design-Builder - Cost Plus Fee with an Option for a Guaranteed Maximum
Price (1998 Edition).


1.2.2    Day or Days shall mean calendar days unless otherwise specifically
noted in the Contract Documents.


1.2.3    Design Consultant is a qualified, licensed design professional who is
not an employee of Design-Builder, but is retained by Design-Builder, or
employed or retained by anyone under contract with Design-Builder or
Subcontractor, to furnish design services required under the Contract Documents.


1.2.4    Hazardous Conditions are any materials, wastes, substances and
chemicals deemed to be hazardous under applicable Legal Requirements, or the
handling, storage, remediation, or disposal of which are regulated by applicable
Legal Requirements.


1.2.5    General Conditions of Contract refer to this DBIA Document No. 535,
Standard Form of General Conditions of Contract Between Owner and
Design-Builder.


DBIA Document No. 535 Standard Form of General Conditions
Page 1
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






1.2.6    Legal Requirements are all applicable federal, state and local laws,
codes, ordinances, rules, regulations, orders and decrees of any government or
quasi-government entity having jurisdiction over the Project or Site, the
practices involved in the Project or Site, or any Work.


1.2.7    Final Completion is the date on which all Work is complete in
accordance with the Contract Documents, including but not limited to, any items
described in the punch list prepared pursuant to the Contract Documents and the
submission of all documents required by the Contract Documents.


1.2.8    Site is the land or premises on which the Project is located.


1.2.9    Subcontractor is any person or entity retained by Design-Builder as an
independent contractor to perform a portion of the Work and shall include
materialmen and suppliers.


1.2.10    Sub-Subcontractor is any person or entity retained by a Subcontractor
as an independent contractor to perform any portion of a Subcontractor’s Work
and shall include materialmen and suppliers.


1.2.11    Substantial Completion is the date on which the Work, or an agreed
upon portion of the Work, is sufficiently complete so that Owner can occupy and
use the Project or a portion thereof for its intended purposes. Sufficiently
complete shall include obtaining a certificate of occupancy for the space and
completing utility scopes to allow tests and commissioning of Owner furnished
equipment.


1.2.12    Work is comprised of all Design-Builder’s design, construction and
other services required by the Contract Documents, including procuring and
furnishing all materials, equipment, services and labor reasonably inferable
from the Contract Documents.
Article 2


Design-Builder’s Services
and Responsibilities


2.1    General Services


2.1.1    Design-Builder’s Representative shall be reasonably available to Owner
and shall have the necessary expertise and experience required to supervise the
Work. Design-Builder’s Representative shall communicate regularly with Owner and
shall be vested with the authority to act on behalf of Design-Builder.
Design-Builder’s Representative may be replaced only with the mutual agreement
of Owner and Design-Builder.


2.1.2    Design-Builder shall provide Owner with a monthly status report
detailing the progress of the Work, including whether (i) the Work is proceeding
according to schedule, (ii) discrepancies, conflicts, or ambiguities exist in
the Contract Documents that require resolution, (iii) health and safety issues
exist in connection with the Work, and (iv) other items require resolution so as
not to jeopardize Design-Builder’s ability to complete the Work for the Contract
Price and within the Contract Time(s).


2.1.3    Design-Builder shall prepare and submit, a schedule for the execution
of the Work for Owner’s review and response. The schedule will include and
incorporate equipment delivery and installation timing. The schedule shall
indicate the dates for the start and completion of the various stages of Work,
including the dates when Owner information and approvals are required to enable
Design-Builder to achieve the Contract Time(s). The schedule shall be revised as
required by conditions and progress of the Work, but such revisions shall not
relieve Design-Builder of its obligations to complete the Work within the
Contract Time(s), as such dates may be adjusted in accordance with the Contract
Documents. Owner’s review of and response to the schedule shall not be construed
as relieving Design-Builder of its complete and exclusive control over the
means, methods, sequences and techniques for executing the Work.


2.2
Design Professional Services





DBIA Document No. 535 Standard Form of General Conditions
Page 2
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




2.2.1    Design-Builder shall, consistent with applicable state licensing laws,
provide through qualified, licensed design professionals employed by
Design-Builder, or procured from qualified, independent licensed Design
Consultants, the necessary design services, including architectural, engineering
and other design professional services, for the preparation of the required
drawings, specifications and other design submittals to permit Design-Builder to
complete the Work consistent with the Contract Documents. Nothing in the
Contract Documents is intended or deemed to create any legal or contractual
relationship between Owner and any Design Consultant.


2.3
Standard of Care for Design Professional Services



2.3.1    The standard of care for all design professional services performed to
execute the Work shall be the care and skill ordinarily used by members of the
design profession practicing under similar conditions at the same time and
locality of the Project.


2.4    Design Development Services


2.4.1    Design-Builder and Owner shall, consistent with any applicable
provision of the Contract Documents, agree upon any interim design submissions
that Owner may wish to review, which interim design submissions may include
design criteria, drawings, diagrams and specifications setting forth the Project
requirements. On or about the time of the scheduled submissions, Design-Builder
and Owner shall meet and confer about the submissions, with Design-Builder
identifying during such meetings, among other things, the evolution of the
design and any significant changes or deviations from the Contract Documents,
or, if applicable, previously submitted design submissions. Minutes of the
meetings will be maintained by Design-Builder and provided to all attendees for
review. Following the design review meeting, Owner shall review and approve the
interim design submissions in a time that is consistent with the turnaround
times set forth in Design-Builder’s schedule, as approved by Owner.


2.4.2    Design-Builder shall submit to Owner Construction Documents setting
forth in detail drawings and specifications describing the requirements for
construction of the Work. The Construction Documents shall be consistent with
the latest set of interim design submissions, as such submissions may have been
modified in a design review meeting and recorded in the meeting minutes. The
parties shall have a design review meeting to discuss, and Owner shall review
and approve, the Construction Documents in accordance with the procedures set
forth Section 2.4.1 above.


2.4.3    Owner’s review and approval of interim design submissions, meeting
minutes, and the Construction Documents is for the purpose of mutually
establishing a conformed set of Contract Documents compatible with the
requirements of the Work. Neither Owner’s review nor approval of any interim
design submissions, meeting minutes, and/or Construction Documents shall be
deemed to transfer any design liability from Design-Builder to Owner.


2.4.4    To the extent not prohibited by the Contract Documents or Legal
Requirements, Design-Builder may prepare interim design submissions and
Construction Documents for a portion of the Work to permit construction to
proceed on that portion of the Work prior to completion of the Construction
Documents for the entire Work.


2.5
Legal Requirements



2.5.1    Design-Builder shall perform the Work in accordance with all Legal
Requirements and shall provide all notices applicable to the Work as required by
the Legal Requirements.


2.5.2    The Contract Price and/or Contract Time(s) shall be adjusted to
compensate Design-Builder for the effects of any changes in the Legal
Requirements enacted after the date of the Agreement affecting the performance
of the Work, or if a Guaranteed Maximum Price is established after the date of
the Agreement, the date the parties agree upon the Guaranteed Maximum Price.
Such effects may include, without limitation, revisions Design-Builder is
required to make to the Construction Documents because of changes in Legal
Requirements.


2.6    Government Approvals and Permits


2.6.1    Except as for the environmental permit identified and further described
inthe Owner’s Permit List attached as Exhibit F to the Agreement, Design-Builder
shall obtain and pay for all necessary permits, approvals, licenses,


DBIA Document No. 535 Standard Form of General Conditions
Page 3
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




government charges and inspection fees required for the prosecution of the Work
by any government or quasi-government entity having jurisdiction over the
Project.


2.6.2    Design-Builder shall provide reasonable assistance to Owner in
obtaining those permits, approvals and licenses that are Owner’s responsibility.


2.7
Design-Builder’s Construction Phase Services



2.7.1    Unless otherwise provided in the Contract Documents to be the
responsibility of Owner or a separate contractor, Design-Builder shall provide
through itself or Subcontractors the necessary supervision, labor, inspection,
testing, start-up, material, equipment, machinery, temporary utilities and other
temporary facilities to permit Design-Builder to complete construction of the
Project consistent with the Contract Documents.


2.7.2    Design-Builder shall perform all construction activities efficiently
and with the requisite expertise, skill and competence to satisfy the
requirements of the Contract Documents. Design-Builder shall at all times
exercise complete and exclusive control over the means, methods, sequences and
techniques of construction.


2.7.3    Design-Builder shall employ only Subcontractors who are duly licensed
and qualified to perform the Work consistent with the Contract Documents. Owner
may reasonably object to Design-Builder’s selection of any Subcontractor,
provided that the Contract Price and/or Contract Time(s) shall be adjusted to
the extent that Owner’s decision impacts Design-Builder’s cost and/or time of
performance.


2.7.4    Design-Builder assumes responsibility to Owner for the proper
performance of the Work of Subcontractors and any acts and omissions in
connection with such performance. Nothing in the Contract Documents is intended
or deemed to create any legal or contractual relationship between Owner and any
Subcontractor or Sub-Subcontractor, including but not limited to any third-party
beneficiary rights.


2.7.5    Design-Builder shall coordinate the activities of all Subcontractors
and Owner’s equipment installers. If Owner performs other work on the Project or
at the Site with separate contractors under Owner’s control, Design-Builder
agrees to reasonably cooperate and coordinate its activities with those of such
separate contractors so that the Project can be completed in an orderly and
coordinated manner without unreasonable disruption.


2.7.6    Design-Builder shall keep the Site reasonably free from debris, trash
and construction wastes to permit Design-Builder to perform its construction
services efficiently, safely and without interfering with the use of adjacent
land areas. Upon Substantial Completion of the Work, or a portion of the Work,
Design-Builder shall remove all debris, trash, construction wastes, materials,
equipment, machinery and tools arising from the Work or applicable portions
thereof to permit Owner to occupy the Project or a portion of the Project for
its intended use.


2.7.7 Only materials and equipment that are to be used directly in performing
the Work shall be brought to and stored on the Project site by the
Design-Builder. After equipment is no longer required for the Work, it shall be
promptly removed from the Project site. Protection of construction materials and
equipment stored at the Project site from weather, theft, damage, and all other
adversity is solely the responsibility of the Design-Builder. The Design-Builder
shall ensure that the Work, at all times, is performed in a manner that affords
reasonable access, both vehicular and pedestrian, to the site of the Work and
all adjacent areas. The Work shall be performed, to the fullest extent
reasonably possible, in such a manner that public areas adjacent to the site of
the Work shall be free from all debris, building materials, and equipment that
may cause hazardous conditions.


2.7.8 Without limitation of any other provision in the Contract Documents, the
Design-Builder shall use all commercially reasonable efforts to minimize any
interference with the occupancy or beneficial use of (i) any areas and buildings
adjacent to the site of the Work, and (ii) the Project in the event of partial
occupancy. Without prior approval of the Owner, the Design-Builder shall not
permit any workers to use any existing facilities at the Project site,
including, without limitation, lavatories, toilets, entrances, and parking areas
other than those designated by the Owner.


2.8
Design-Builder’s Responsibility for Project Safety





DBIA Document No. 535 Standard Form of General Conditions
Page 4
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




2.8.1    Design-Builder recognizes the importance of performing the Work in a
safe manner so as to prevent damage, injury or loss to (i) all individuals at
the Site, whether working or visiting, (ii) the Work, including materials and
equipment incorporated into the Work or stored on-Site or off-Site, and (iii)
all other property at the Site or adjacent thereto. Design-Builder assumes
responsibility for implementing and monitoring all safety precautions and
programs related to the performance of the Work. Design-Builder shall, prior to
commencing construction, designate a Safety Representative with the necessary
qualifications and experience to supervise the implementation and monitoring of
all safety precautions and programs related to the Work. Unless otherwise
required by the Contract Documents, Design-Builder’s Safety Representative shall
be an individual stationed at the Site who may have responsibilities on the
Project in addition to safety. The Safety Representative shall make routine
daily inspections of the Site and shall hold weekly safety meetings with
Design-Builder’s personnel, Subcontractors and others as applicable.


2.8.2    Design-Builder and Subcontractors shall comply with all Legal
Requirements relating to safety, as well as any Owner-specific safety
requirements set forth in the Contract Documents, provided that such
Owner-specific requirements do not violate any applicable Legal Requirement.
These Owner-specific safety requirements include but are not limited to T.
Marzetti’s contractor work rules and industry-standard Good Manufacturing
Practices (cGMPs) for cleanliness, material flow and people flow. Design-Builder
will immediately report in writing any safety-related injury, loss, damage,
accident or near miss arising from the Work to Owner’s Representative and, to
the extent mandated by Legal Requirements, to all government or quasi-government
authorities having jurisdiction over safety-related matters involving the
Project or the Work.


2.8.3    Design-Builder’s responsibility for safety under this Section 2.8 is
not intended in any way to relieve Subcontractors and Sub-Subcontractors of
their own contractual and legal obligations and responsibility for (i) complying
with all Legal Requirements, including those related to health and safety
matters, and (ii) taking all necessary measures to implement and monitor all
safety precautions and programs to guard against injury, losses, damages or
accidents resulting from their performance of the Work.


2.9    Design-Builder’s Warranty


2.9.1    Design-Builder warrants to Owner that the construction, including all
materials and equipment furnished as part of the construction, shall be new
unless otherwise specified in the Contract Documents, of good quality, in
conformance with the Contract Documents and free of defects in materials and
workmanship. Design-Builder’s warranty obligation excludes defects caused by
abuse, alterations, or failure to maintain the Work in a commercially reasonable
manner by Owner or by persons other than Design-Builder or anyone for whose acts
Design-Builder may be liable. Nothing in this warranty is intended to limit any
manufacturer’s warranty which provides Owner with greater warranty rights than
set forth in this Section 2.9 or the Contract Documents. Design-Builder will
provide Owner with all manufacturers’ warranties upon Substantial Completion.


2.9.2 If there are more than three (3) calls for warranty work with regard to
Design-Builder’s workmanship, the warranty period shall extend to a period of
one (1) year beyond the later of: 1) the date of the last repair; or 2) one (1)
year past the date at which the product or work item is functioning as intended
for an industry standard period of time without requiring service or repairs.
Nothing herein is intended to extend equipment or material manufacturer or
factory warranty.


2.10    Correction of Defective Work


2.10.1    Design-Builder agrees to correct any Work that is found to not be in
conformance with the Contract Documents, including that part of the Work subject
to Section 2.9 hereof, within a period of one year from the date of Substantial
Completion of the Work or any portion of the Work, or within such longer period
to the extent required by the Contract Documents.


2.10.2    Design-Builder shall, within seven (7) days of receipt of written
notice from Owner that the Work is not in conformance with the Contract
Documents, take meaningful steps to commence correction of such nonconforming
Work, including the correction, removal or replacement of the nonconforming Work
and any damage caused to other parts of the Work affected by the nonconforming
Work. If Design-Builder fails to commence the necessary steps within such seven
(7) day period, Owner, in addition to any other remedies provided under the
Contract Documents, may provide Design-Builder with written notice that Owner
will commence correction of such nonconforming Work with its


DBIA Document No. 535 Standard Form of General Conditions
Page 5
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




own forces. If Owner does perform such corrective Work, Design-Builder shall be
responsible for all reasonable costs incurred by Owner in performing such
correction. If the nonconforming Work creates an emergency requiring an
immediate response, the seven (7) day period identified herein shall be deemed
inapplicable.


2.10.3    The one-year period referenced in Section 2.10.1 above applies only to
Design-Builder’s obligation to correct nonconforming Work and is not intended to
constitute a period of limitations for any other rights or remedies Owner may
have regarding Design-Builder’s other obligations under the Contract Documents.


Article 3


Owner’s Services and Responsibilities


3.1    Duty to Cooperate


3.1.1    Owner shall, throughout the performance of the Work, cooperate with
Design-Builder and perform its responsibilities, obligations and services in a
timely manner to facilitate Design-Builder’s timely and efficient performance of
the Work and so as not to delay or interfere with Design-Builder’s performance
of its obligations under the Contract Documents.


3.1.2    Owner shall provide timely reviews and approvals of interim design
submissions and Construction Documents consistent with the turnaround times set
forth in Design-Builder’s schedule.


3.2    Furnishing of Services and Information


3.2.1    Unless expressly stated to the contrary in the Contract Documents,
Owner shall provide, at its own cost and expense, for Design-Builder’s
information and use the following, all of which Design-Builder is entitled to
rely upon in performing the Work:


.1
Surveys describing the property, boundaries, topography and reference points for
use during construction, including existing service and utility lines;



.2
Geotechnical studies describing subsurface conditions, and other surveys
describing other latent or concealed physical conditions at the Site;



.3
Temporary and permanent easements, zoning and other requirements and
encumbrances affecting land use, or necessary to permit the proper design and
construction of the Project and enable Design-Builder to perform the Work;



.4
A legal description of the Site;



.5
To the extent they exist and are available to Owner, as-built and record
drawings of any existing structures at the Site; and



.6
To the extent they exist and are available to Owner, environmental studies,
reports and impact statements describing the environmental conditions, including
Hazardous Conditions, in existence at the Site.



3.2.2    Owner is responsible for securing and executing all necessary
agreements with adjacent land or property owners that are necessary to enable
Design-Builder to perform the Work. Owner is further responsible for all costs,
including attorneys’ fees, incurred in securing these necessary agreements.


3.3    Financial Information


3.3.1    At Design-Builder’s request, Owner shall promptly furnish reasonable
evidence satisfactory to Design-Builder that Owner has adequate funds available
and committed to fulfill all of Owner’s contractual obligations under the


DBIA Document No. 535 Standard Form of General Conditions
Page 6
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Contract Documents. If Owner fails to furnish such financial information in a
timely manner, Design-Builder may stop Work under Section 11.3 hereof or
exercise any other right permitted under the Contract Documents.


3.3.2    Design-Builder shall cooperate with the reasonable requirements of
Owner’s lenders or other financial sources. Notwithstanding the preceding
sentence, after execution of the Agreement Design-Builder shall have no
obligation to execute for Owner or Owner’s lenders or other financial sources
any documents or agreements that require Design-Builder to assume obligations or
responsibilities greater than those existing obligations Design-Builder has
under the Contract Documents.


3.4    Owner’s Representative


3.4.1    Owner’s Representative shall be responsible for providing
Owner-supplied information and approvals in a timely manner to permit
Design-Builder to fulfill its obligations under the Contract Documents. Owner’s
Representative shall also provide Design-Builder with prompt notice if it
observes any failure on the part of Design-Builder to fulfill its contractual
obligations, including any errors, omissions or defects in the performance of
the Work.


3.5
Government Approvals and Permits



3.5.1    Design-Builder shall obtain and pay for all necessary building permits,
approvals, licenses, government charges and inspection fees.


3.5.2    Owner shall provide reasonable assistance to Design-Builder in
obtaining those permits, approvals and licenses that are Design-Builder’s
responsibility.


3.6
Owner’s Separate Contractors



3.6.1    Owner is responsible for all work performed on the Project or at the
Site by separate contractors under Owner’s control. Owner shall contractually
require its separate contractors to cooperate with, and coordinate their
activities so as not to interfere with, Design-Builder in order to enable
Design-Builder to timely complete the Work consistent with the Contract
Documents.


3.6.2 The Design-Builder shall provide for coordination of the activities of the
Owner’s own forces and of each Separate Contractor with the Work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with any Separate Contractors and the Owner in reviewing their
construction schedules. The Design-Builder shall make any revisions to its
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Design-Builder, Separate Contractors, and the Owner until
subsequently revised.




Article 4


Hazardous Conditions and
Differing Site Conditions


4.1    Hazardous Conditions


4.1.1    Unless otherwise expressly provided in the Contract Documents to be
part of the Work, Design-Builder is not responsible for any Hazardous Conditions
encountered at the Site. Upon encountering any Hazardous Conditions,
Design-Builder will stop Work immediately in the affected area and duly notify
Owner and, if required by Legal Requirements, all government or quasi-government
entities with jurisdiction over the Project or Site.


4.1.2    Upon receiving notice of the presence of suspected Hazardous
Conditions, Owner shall take the necessary measures required to ensure that the
Hazardous Conditions are remediated or rendered harmless. Such necessary
measures shall include Owner retaining qualified independent experts to (i)
ascertain whether Hazardous Conditions


DBIA Document No. 535 Standard Form of General Conditions
Page 7
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




have actually been encountered, and, if they have been encountered, (ii)
prescribe the remedial measures that Owner must take either to remove the
Hazardous Conditions or render the Hazardous Conditions harmless.


4.1.3    Design-Builder shall be obligated to resume Work at the affected area
of the Project only after Owner’s expert provides it with written certification
that (i) the Hazardous Conditions have been removed or rendered harmless and
(ii) all necessary approvals have been obtained from all government and
quasi-government entities having jurisdiction over the Project or Site.


4.1.4    Design-Builder will be entitled, in accordance with these General
Conditions of Contract, to an adjustment in its Contract Price and/or Contract
Time(s) if but only to the extent Design-Builder’s cost of performance and/or
the critical path of the Project have been adversely impacted by the presence of
Hazardous Conditions.


4.1.5    Notwithstanding the preceding provisions of this Section 4.1, Owner is
not responsible for Hazardous Conditions introduced to the Site by
Design-Builder, Subcontractors or anyone for whose acts they may be liable. To
the fullest extent permitted by law, Design-Builder shall indemnify, defend and
hold harmless Owner and Owner’s officers, directors, employees and agents from
and against all claims, losses, damages, liabilities and expenses, including
attorneys’ fees and expenses, arising out of or resulting from those Hazardous
Conditions introduced to the Site by Design-Builder, Subcontractors or anyone
for whose acts they may be liable.


4.2    Differing Site Conditions


4.2.1    Concealed or latent physical conditions or subsurface conditions at the
Site that (i) materially differ from the conditions indicated in the Contract
Documents or (ii) are of an unusual nature, differing materially from the
conditions ordinarily encountered and generally recognized as inherent in the
Work are collectively referred to herein as Differing Site Conditions. If
Design-Builder encounters a Differing Site Condition, Design-Builder will be
entitled to an adjustment in the Contract Price and/or Contract Time(s) if but
only to the extent Design-Builder’s cost of performance and/or the critical path
of the Project are adversely impacted by the Differing Site Condition.


4.2.2    Upon encountering a Differing Site Condition, Design-Builder shall
provide prompt written notice to Owner of such condition, which notice shall not
be later than fourteen (14) days after such condition has been encountered.
Design-Builder shall, to the extent reasonably possible, provide such notice
before the Differing Site Condition has been substantially disturbed or altered.


Article 5


Insurance and Bonds


5.1
Design-Builder’s Insurance Requirements



5.1.1    Design-Builder is responsible for procuring and maintaining from
insurance companies authorized to do business in the state in which the Project
is located, and with a minimum rating set forth in the Agreement, the following
insurance coverages for certain claims which may arise from or out of the
performance of the Work and obligations under the Contract Documents:


.1
Coverage for claims arising under workers’ compensation, disability and other
similar employee benefit laws applicable to the Work;



.2
Coverage for claims by Design-Builder’s employees for bodily injury, sickness,
disease, or death;



.3
Coverage for claims by any person other than Design-Builder’s employees for
bodily injury, sickness, disease, or death;



.4
Coverage for usual personal injury liability claims for damages sustained by a
person as a direct or indirect result of Design-Builder’s employment of the
person, or sustained by any other person;



DBIA Document No. 535 Standard Form of General Conditions
Page 8
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






.5
Coverage for claims for damages (other than to the Work) because of injury to or
destruction of tangible property;



.6
Coverage for claims of damages because of personal injury or death, or property
damage resulting from ownership, use and maintenance of any motor vehicle; and



.7
Coverage for contractual liability claims arising out of Design-Builder’s
obligations under Section 7.4.1 hereof.



5.1.2    Design-Builder’s liability insurance required by Section 5.1.1 above
shall be written for the coverage amounts set forth in the Agreement and shall
include completed operations insurance for the period of time set forth in the
Agreement.


5.1.3    Design-Builder’s liability insurance set forth in Sections 5.1.1.1
through 5.1.1.7 above shall specifically delete any design-build or similar
exclusions that could compromise coverages because of the design-build delivery
of the Project.


5.1.4    To the extent Owner requires Design-Builder or any Design Consultant to
provide professional liability insurance for claims arising from the negligent
performance of design services by Design-Builder or the Design Consultant, the
coverage limits, duration and other specifics of such insurance shall be as set
forth in the Agreement. Any professional liability shall specifically delete any
design-build or similar exclusions that could compromise coverages because of
the design-build delivery of the Project. Such policies shall be provided prior
to the commencement of any design services hereunder.


5.1.5    Prior to commencing any construction services hereunder, Design-Builder
shall provide Owner with certificates evidencing that (i) all insurance
obligations required by the Contract Documents are in full force and in effect
and will remain in effect for the duration required by the Contract Documents
and (ii) no insurance coverage will be canceled or materially changed unless at
least thirty (30) days prior written notice is given to Owner.


5.2    Owner’s Liability Insurance


5.2.1    Owner shall procure and maintain from insurance companies authorized to
do business in the state in which the Project is located such liability
insurance to protect Owner from claims which may arise from the performance of
Owner’s obligations under the Contract Documents or Owner’s conduct during the
course of the Project.


5.3
Owner’s Property Insurance



5.3.1    Unless otherwise provided in the Contract Documents, Owner shall
procure and maintain from insurance companies authorized to do business in the
state in which the Project is located property insurance upon the entire Project
to the full insurable value of the Project, including professional fees,
overtime premiums and all other expenses incurred to replace or repair the
insured property. The property insurance obtained by Owner shall include as
additional insureds the interests of Owner, Design-Builder, Design Consultants,
Subcontractors and Sub-Subcontractors, and shall insure against the perils of
fire and extended coverage, theft, vandalism, malicious mischief, collapse,
flood, earthquake, debris removal and other perils or causes of loss as called
for in the Contract Documents. The property insurance shall include physical
loss or damage to the Work, including materials and equipment in transit, at the
Site or at another location as may be indicated in Design-Builder’s Application
for Payment and approved by Owner.


5.3.2    Unless the Contract Documents provide otherwise, Owner shall procure
and maintain boiler and machinery insurance that will include the interests of
Owner, Design-Builder, Design Consultants, Subcontractors and
Sub-Subcontractors.


5.3.3    Prior to Design-Builder commencing any Work, Owner shall provide
Design-Builder with certificates evidencing that (i) all Owner’s insurance
obligations required by the Contract Documents are in full force and in effect
and will remain in effect until Design-Builder has completed all of the Work and
has received final payment from Owner and


DBIA Document No. 535 Standard Form of General Conditions
Page 9
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




(ii) no insurance coverage will be canceled, renewal refused, or materially
changed unless at least thirty (30) days prior written notice is given to
Design-Builder. Owner’s property insurance shall not lapse or be canceled if
Owner occupies a portion of the Work pursuant to Section 6.6.3 hereof. Owner
shall provide Design-Builder with the necessary endorsements from the insurance
company prior to occupying a portion of the Work.


5.3.4    Any loss covered under Owner’s property insurance shall be adjusted
with Owner and Design-Builder and made payable to both of them as trustees for
the insureds as their interests may appear, subject to any applicable mortgage
clause. All insurance proceeds received as a result of any loss will be placed
in a separate account and distributed in accordance with such agreement as the
interested parties may reach. Any disagreement concerning the distribution of
any proceeds will be resolved in accordance with Article 10 hereof.


5.3.5    Owner and Design-Builder waive against each other and Owner’s separate
contractors, Design Consultants, Subcontractors, agents and employees of each
and all of them, all damages covered by property insurance provided herein,
except such rights as they may have to the proceeds of such insurance.
Design-Builder and Owner shall, where appropriate, require similar waivers of
subrogation from Owner’s separate contractors, Design Consultants and
Subcontractors and shall require each of them to include similar waivers in
their contracts.


5.4    Owner’s Loss of Use Insurance


5.4.1    The Owner, at the Owner’s option, may purchase and maintain such
insurance as will insure the Owner against loss of use of the Owner’s property
due to fire or other hazards, however caused.






5.6
Insurance Deductibles



5.6.1    If there is a claim against any insurance policy required hereunder,
the party that secured or should have secured said policy shall be responsible
to pay for any related deductible.


Article 6


Payment


6.1    Schedule of Values


6.1.1    Unless required by the Owner upon execution of this Agreement, within
ten (10) days of execution of the Agreement, Design-Builder shall submit for
Owner’s review and approval a schedule of values for all of the Work. The
Schedule of Values will (i) subdivide the Work into its respective parts, (ii)
include values for all items comprising the Work and (iii) serve as the basis
for monthly progress payments made to Design-Builder throughout the Work.


6.1.2    The Owner will timely review and approve the schedule of values so as
not to delay the submission of the Design-Builder’s first application for
payment. The Owner and Design-Builder shall timely resolve any differences so as
not to delay the Design-Builder’s submission of its first application for
payment.


6.2    Monthly Progress Payments


6.2.1    On or before the date established in the Agreement, Design-Builder
shall submit for Owner’s review and approval its Application for Payment
requesting payment for all Work performed as of the date of the Application for
Payment. The Application for Payment shall be accompanied by all supporting
documentation required by the Contract Documents.


6.2.2    The Application for Payment may request payment for equipment and
materials not yet incorporated into the Project, provided that (i) Owner is
satisfied that the equipment and materials are suitably stored at either the
Site or


DBIA Document No. 535 Standard Form of General Conditions
Page 10
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




another acceptable location, (ii) the equipment and materials are protected by
suitable insurance and (iii) upon payment, Owner will receive the equipment and
materials free and clear of all liens and encumbrances.


6.2.3 Each Application for Payment shall be accompanied by the following, all in
form and substance satisfactory to the Owner: (i) current conditional lien
waivers or releases from the Design-Builder and all applicable Subcontractors,
Sub-subcontractors, Design Consultants, other consultants and material and
equipment suppliers, for, as applicable, the amount of each subcontract or
purchase order, the amount requested for any Subcontractor, Sub-subcontractor,
Design Consultant, other consultant, and material and equipment supplier in the
requested progress payment, and the amount to be paid to the Design-Builder from
such progress payment; (ii) duly executed unconditional waivers of mechanics’
liens or releases from all applicable Subcontractors, Sub-subcontractors,
Design-Consultants, other consultants and material and equipment suppliers
establishing payment or satisfaction of payment of all amounts requested by
Design-Builder on behalf of such entities or persons in any previous Application
for Payment; and (iii) all information and materials required to comply with the
requirements of the Contract Documents or reasonably requested by the Owner.


6.2.4    The Application for Payment shall constitute Design-Builder’s
representation that the Work has been performed consistent with the Contract
Documents, has progressed to the point indicated in the Application for Payment,
and that title to all Work will pass to Owner free and clear of all claims,
liens, encumbrances, and security interests upon the incorporation of the Work
into the Project, or upon Design-Builder’s receipt of payment, whichever occurs
earlier.


6.3    Withholding of Payments


6.3.1    On or before the date established in the Agreement, Owner shall pay
Design-Builder all undisputed amounts properly due. If Owner determines that
Design-Builder is not entitled to all or part of an Application for Payment, it
will notify Design-Builder in writing at least five (5) days prior to the date
payment is due. The notice shall indicate the specific amounts Owner intends to
withhold, the reasons and contractual basis for the withholding, and the
specific measures Design-Builder must take to rectify Owner’s concerns.
Design-Builder and Owner will attempt to resolve Owner’s concerns prior to the
date payment is due. If the parties cannot resolve such concerns, Design-Builder
may pursue its rights under the Contract Documents, including those under
Article 10 hereof.


6.3.2    Notwithstanding anything to the contrary in the Contract Documents,
Owner shall pay Design-Builder all undisputed amounts in an Application for
Payment within the times required by the Agreement.


6.4    Right to Stop Work and Interest


6.4.1    If Owner fails to pay timely Design-Builder any amount that becomes
due, Design-Builder, in addition to all other remedies provided in the Contract
Documents, may stop Work pursuant to Section 11.3 hereof. All payments due and
unpaid shall bear interest at the rate set forth in the Agreement.


6.5    Design-Builder’s Payment Obligations


6.5.1    Design-Builder will pay Design Consultants and Subcontractors, in
accordance with its contractual obligations to such parties, all the amounts
Design-Builder has received from Owner on account of their work. Design-Builder
will impose similar requirements on Design Consultants and Subcontractors to pay
those parties with whom they have contracted. Design-Builder will indemnify and
defend Owner against any claims for payment and mechanic’s liens as set forth in
Section 7.3 hereof.




DBIA Document No. 535 Standard Form of General Conditions
Page 11
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




6.6    Substantial Completion


6.6.1    Design-Builder shall notify Owner when it believes the Work, or to the
extent permitted in the Contract Documents, a portion of the Work, is
substantially complete. Within ten (10) business days of Owner’s receipt of
Design-Builder’s notice, Owner and Design-Builder will jointly inspect such Work
to verify that it is substantially complete in accordance with the requirements
of the Contract Documents. If such Work is substantially complete, Owner shall
prepare and issue a Certificate of Substantial Completion that will set forth
(i) the date of Substantial Completion of the Work or portion thereof, (ii) the
remaining items of Work that have to be completed before final payment, (iii)
provisions (to the extent not already provided in the Contract Documents)
establishing Owner’s and Design-Builder’s responsibility for the Project’s
security, maintenance, utilities and insurance pending final payment and (iv) an
acknowledgment that warranties commence to run on the date of Substantial
Completion, except as may otherwise be noted in the Certificate of Substantial
Completion.


6.6.2    Upon Substantial Completion of the entire Work or, if applicable, any
portion of the Work, Owner shall release to Design-Builder all retained amounts
relating, as applicable, to the entire Work or completed portion of the Work,
less an amount equal to one hundred fifty percent (150%) of the reasonable value
of all remaining or incomplete items of Work as noted in the Certificate of
Substantial Completion.


6.6.3    Owner, at its option, may use a portion of the Work which has been
determined to be substantially complete, provided, however, that (i) a
Certificate of Substantial Completion has been issued for the portion of Work
addressing the items set forth in Section 6.6.1 above, (ii) Design-Builder and
Owner have obtained the consent of their sureties and insurers, and to the
extent applicable, the appropriate government authorities having jurisdiction
over the Project, and (iii) Owner and Design-Builder agree that Owner’s use or
occupancy will not interfere with Design-Builder’s completion of the remaining
Work.


6.7
Final Payment



6.7.1    After receipt of a Final Application for Payment from Design-Builder,
Owner shall make final payment by the time required in the Agreement, provided
that Design-Builder has completed all of the Work in conformance with the
Contract Documents and achieved Final Completion.


6.7.2    At the time of submission of its Final Application for Payment,
Design-Builder shall provide the following information:


.1
an affidavit that there are no claims, obligations or liens outstanding or
unsatisfied for labor, services, material, equipment, taxes or other items
performed, furnished or incurred for or in connection with the Work which will
in any way affect Owner’s interests;



.2
general releases executed by Design-Builder and each Subcontractor,
Sub-subcontractor, Design Consultant, other consultant, and material and
equipment supplier who provided labor, services, and or materials or equipment
to the Project waiving, upon receipt of final payment by Design-Builder, all
claims, except those claims previously made in writing to Owner and remaining
unsettled at the time of final payment;



.3
all operating manuals, warranties and other deliverables required by the
Contract Documents; and



.4
certificates of insurance confirming that required coverages will remain in
effect consistent with the requirements of the Contract Documents.





DBIA Document No. 535 Standard Form of General Conditions
Page 12
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Article 7


Indemnification


7.1
Patent and Copyright Infringement



7.1.1    Design-Builder shall defend any action or proceeding brought against
Owner based on any claim that the Work, or any part thereof, or the operation or
use of the Work or any part thereof, constitutes infringement of any United
States patent or copyright, now or hereafter issued. Owner shall give prompt
written notice to Design-Builder of any such action or proceeding and will
reasonably provide authority, information and assistance in the defense of same.
Design-Builder shall indemnify and hold harmless Owner from and against all
damages and costs, including but not limited to attorneys’ fees and expenses
awarded against Owner or Design-Builder in any such action or proceeding as a
result of such alleged infringement. Design-Builder agrees to keep Owner
informed of all developments in the defense of such actions.


7.1.2    If Owner is enjoined from the operation or use of the Work, or any part
thereof, as the result of any patent or copyright suit, claim, or proceeding,
Design-Builder shall at its sole expense take reasonable steps to procure the
right to operate or use the Work. If Design-Builder cannot so procure such right
within a reasonable time, Design-Builder shall promptly, at Design-Builder’s
option and at Design-Builder’s expense, (i) modify the Work so as to avoid
infringement of any such patent or copyright or (ii) replace said Work with Work
that does not infringe or violate any such patent or copyright.


7.1.3    Sections 7.1.1 and 7.1.2 above shall not be applicable to any suit,
claim or proceeding based on infringement or violation of a patent or copyright
(i) relating solely to a particular process or product of a particular
manufacturer specified by Owner and not offered or recommended by Design-Builder
to Owner, (ii) arising from modifications to the Work by Owner or its agents
after acceptance of the Work, or (iii) arising from the operation or use of the
Work or any part thereof in a manner that differs from or is contrary to the
proper and intended operation or use thereof described in the Design-Build
Documents. If the suit, claim or proceeding is based upon events set forth in
the preceding sentence, Owner shall defend, indemnify and hold harmless
Design-Builder to the same extent Design-Builder is obligated to defend,
indemnify and hold harmless Owner in Section 7.1.1 above.


7.1.4    The obligations set forth in this Section 7.1 shall constitute the sole
agreement between the parties relating to liability for infringement of
violation of any patent or copyright.


7.2
Tax Claim Indemnification



7.2.1    If, in accordance with Owner’s direction, an exemption for all or part
of the Work is claimed for taxes, Owner shall indemnify, defend and hold
harmless Design-Builder from and against any liability, penalty, interest, fine,
tax assessment, attorneys’ fees or other expenses or costs incurred by
Design-Builder as a result of any action taken by Design-Builder in accordance
with Owner’s directive.


7.3
Payment Claim Indemnification



7.3.1    Providing that Owner is not in breach of its contractual obligation to
make payments to Design-Builder for the Work, Design-Builder shall indemnify,
defend and hold harmless Owner from any claims or mechanic’s liens brought
against Owner or against the Project as a result of the failure of
Design-Builder, or those for whose acts it is responsible, to pay for any
services, materials, labor, equipment, taxes or other items or obligations
furnished or incurred for or in connection with the Work. Within three (3) days
of receiving written notice from Owner that such a claim or mechanic’s lien has
been filed, Design-Builder shall commence to take the steps necessary to
discharge said claim or lien, including, if necessary, the furnishing of a
mechanic’s lien bond. If Design-Builder fails to do so, Owner will have the
right to discharge the claim or lien and Design-Builder shall be liable to Owner
for costs and expenses incurred, including attorneys’ fees.


7.4    Design-Builder’s General Indemnification




DBIA Document No. 535 Standard Form of General Conditions
Page 13
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




7.4.1    Design-Builder, to the fullest extent permitted by law, shall
indemnify, hold harmless and defend Owner, T. Marzetti Company, Lancaster Colony
Corporation, and their respective subsidiaries, officers, directors, and
employees from and against claims, losses, damages, liabilities, including
attorneys’ fees and expenses, for bodily injury, sickness or death, and property
damage or destruction (other than to the Work itself) to the extent resulting
from the negligent acts or omissions of Design-Builder, Design Consultants,
Subcontractors, anyone employed directly or indirectly by any of them or anyone
for whose acts any of them may be liable.


7.4.2    If an employee of Design-Builder, Design Consultants, Subcontractors,
anyone employed directly or indirectly by any of them or anyone for whose acts
any of them may be liable has a claim against Owner, its officers, directors,
employees, or agents, Design-Builder’s indemnity obligation set forth in Section
7.4.1 above shall not be limited by any limitation on the amount of damages,
compensation or benefits payable by or for Design-Builder, Design Consultants,
Subcontractors, or other entity under any employee benefit acts, including
workers’ compensation or disability acts.


7.5
Owner’s General Indemnification



7.5.1    Owner, to the fullest extent permitted by law, shall indemnify, hold
harmless and defend Design-Builder and any of Design-Builder’s officers,
directors, or employees from and against claims, losses, damages, liabilities,
including attorneys’ fees and expenses, for bodily injury, sickness or death,
and property damage or destruction (other than to the Work itself) to the extent
resulting from the negligent acts or omissions of Owner, Owner’s separate
contractors, anyone employed directly or indirectly by any of them, or anyone
for whose acts any of them may be liable.


Article 8


Time


8.1
Obligation to Achieve the Contract Times



8.1.1    Design-Builder agrees that it will commence performance of the Work and
achieve the Contract Time(s) in accordance with Article 5 of the Agreement.


8.2
Delays to the Work



8.2.1    If Design-Builder is delayed in the performance of the Work due to
acts, omissions, conditions, events, or circumstances beyond its control and due
to no fault of its own or those for whom Design-Builder is responsible, the
Contract Time(s) for performance will be reasonably extended by Change Order,
but only to the extent the critical path of the Project is delayed. By way of
example, events that will entitle Design-Builder to an extension of the Contract
Time(s) include acts or omissions of Owner or anyone under Owner’s control
(including separate contractors), Owner-initiated changes in the Work, Differing
Site Conditions, Hazardous Conditions, wars, floods, labor disputes unrelated to
the Project, unusual delay in transportation, epidemics abroad, earthquakes,
adverse weather conditions not reasonably anticipated, and other acts of God;
however Design-Builder will only be entitled to an extension of the Contract
Time(s) if and to the extent that any of these things delays the critical path
of the Project without the fault of the Design-Builder.


8.2.2     For those events set forth in Section 8.2.1 above, Design-Builder will
also be entitled to an appropriate adjustment of the Contract Price provided,
however, that (i) the Contract Price shall not be adjusted for those events set
forth in Section 8.2.1 above that are beyond the control of both Design-Builder
and Owner, including the events of war, floods, labor disputes, earthquakes,
epidemics, adverse weather conditions not reasonably anticipated, and other acts
of God; and (ii) any adjustment to the Contract Price for other events set forth
in Section 8.2.1 shall only be made if and to the extent that the
Design-Builder’s cost of performance is actually increased.




DBIA Document No. 535 Standard Form of General Conditions
Page 14
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




Article 9


Changes to the
Contract Price and Time


9.1    Change Orders


9.1.1    A Change Order is a written instrument issued after execution of the
Agreement signed by Owner and Design-Builder, stating their agreement upon all
of the following:


.1
The scope of the change in the Work;



.2
The amount of the adjustment to the Contract Price; and



.3
The extent of the adjustment to the Contract Time(s).



9.1.2    All changes in the Work authorized by applicable Change Order shall be
performed under the applicable conditions of the Contract Documents. Owner and
Design-Builder shall negotiate in good faith and as expeditiously as possible
the appropriate adjustments for such changes. All change orders have to be
approved by the Owner.


9.1.3    If Owner requests a proposal for a change in the Work from
Design-Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse Design-Builder for reasonable costs incurred
for estimating services, design services and services involved in the
preparation of proposed revisions to the Contract Documents.


9.2    Work Change Directives


9.2.1     A Work Change Directive is a written order prepared and signed by
Owner, directing a change in the Work prior to agreement on an adjustment in the
Contract Price and/or the Contract Time(s).


9.2.2    Owner and Design-Builder shall negotiate in good faith and as
expeditiously as possible the appropriate adjustments for the Work Change
Directive. Upon reaching an agreement, the parties shall prepare and execute an
appropriate Change Order reflecting the terms of the agreement.


9.3    Minor Changes in the Work


9.3.1    Minor changes in the Work do not involve an adjustment in the Contract
Price and/or Contract Time(s) and do not materially and adversely affect the
Work, including the design, quality, performance and workmanship required by the
Contract Documents. Design-Builder may make minor changes in the Work consistent
with the intent of the Contract Documents, provided, however that Design-Builder
shall promptly inform Owner, in writing, of any such changes and record such
changes on the documents maintained by Design-Builder. Owner must agree to these
changes.


9.4    Contract Price Adjustments


9.4.1    The increase or decrease in Contract Price resulting from a change in
the Work shall be determined by one or more of the following methods:


.1
Unit prices set forth in the Agreement or as subsequently agreed to between the
parties;



.2
A mutually accepted, lump sum, properly itemized and supported by sufficient
substantiating data to permit evaluation by Owner;



.3
Costs, fees and any other markups set forth in the Agreement; and





DBIA Document No. 535 Standard Form of General Conditions
Page 15
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




.4
If an increase or decrease cannot be agreed to as set forth in items .1 through
.3 above and Owner issues a Work Change Directive, the cost of the change of the
Work shall be determined by the reasonable expense and savings in the
performance of the Work resulting from the change, including a reasonable
overhead and profit, as may be set forth in the Agreement. If the net result of
both additions and deletions to the Work is an increase in the Contract Price,
overhead and profit shall be calculated on the basis of the net increase to the
Contract Price. If the net result of both additions and deletions to the Work is
a decrease in the Contract Price, there shall be no overhead or profit
adjustment to the Contract Price. Design-Builder shall maintain a documented,
itemized accounting evidencing the expenses and savings associated with such
changes.



9.4.2    If unit prices are set forth in the Contract Documents or are
subsequently agreed to by the parties, but application of such unit prices will
cause substantial inequity to Owner or Design-Builder because of differences in
the character or quantity of such unit items as originally contemplated, such
unit prices shall be equitably adjusted.


9.4.3    If Owner and Design-Builder disagree upon whether Design-Builder is
entitled to be paid for any services required by Owner, or if there are any
other disagreements over the scope of Work or proposed changes to the Work,
Owner and Design-Builder shall resolve the disagreement pursuant to Article 10
hereof. As part of the negotiation process, Design-Builder shall furnish Owner
with a good faith estimate of the costs to perform the disputed services in
accordance with Owner’s interpretations. If the parties are unable to agree and
Owner expects Design-Builder to perform the services in accordance with Owner’s
interpretations, Design-Builder shall proceed to perform the disputed services,
conditioned upon Owner issuing a written order to Design-Builder (i) directing
Design-Builder to proceed and (ii) specifying Owner’s interpretation of the
services that are to be performed. If this occurs, until the disagreement is
resolved, Design-Builder shall be entitled to submit in its Applications for
Payment an amount equal to fifty percent (50%) of its reasonable estimated
direct cost to perform the services, and Owner agrees to pay such amounts, with
the express understanding that (i) such payment by Owner does not prejudice
Owner’s right to argue that it has no responsibility to pay for such services
and (ii) receipt of such payment by Design-Builder does not prejudice
Design-Builder’s right to seek full payment of the disputed services if Owner’s
order is deemed to be a change to the Work.


9.5    Emergencies


9.5.1    In any emergency affecting the safety of persons and/or property,
Design-Builder shall act, at its discretion, to prevent threatened damage,
injury or loss. Any change in the Contract Price and/or Contract Time(s) on
account of emergency work shall be determined as provided in this Article 9.


Article 10


Contract Adjustments and Disputes


10.1
Requests for Contract Adjustments and Relief



10.1.1    If either Design-Builder or Owner believes that it is entitled to
relief against the other for any event arising out of or related to the Work or
Project, such party shall provide written notice to the other party of the basis
for its claim for relief. Such notice shall, if possible, be made prior to
incurring any cost or expense and in accordance with any specific notice
requirements contained in applicable sections of these General Conditions of
Contract. In the absence of any specific notice requirement, written notice
shall be given within a reasonable time, not to exceed twenty-one (21) days,
after the occurrence giving rise to the claim for relief or after the claiming
party reasonably should have recognized the event or condition giving rise to
the request, whichever is later. Such notice shall include sufficient
information to advise the other party of the circumstances giving rise to the
claim for relief, the specific contractual adjustment or relief requested and
the basis of such request. Notwithstanding the foregoing, nothing contained in
this Section or elsewhere in the Contract Documents is intended to reduce or
otherwise limit the time for bringing claims under applicable statutes of
limitation or other applicable law.


10.2
Dispute Avoidance and Resolution





DBIA Document No. 535 Standard Form of General Conditions
Page 16
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




10.2.1    The parties are fully committed to working with each other throughout
the Project and agree to communicate regularly with each other at all times so
as to avoid or minimize disputes or disagreements. If disputes or disagreements
do arise, Design-Builder and Owner each commit to resolving such disputes or
disagreements in an amicable, professional and expeditious manner so as to avoid
unnecessary losses, delays and disruptions to the Work.


10.2.2    Design-Builder and Owner will first attempt to resolve disputes or
disagreements at the field level through discussions between Design-Builder’s
Representative and Owner’s Representative.


10.2.3    If a dispute or disagreement cannot be resolved through
Design-Builder’s Representative and Owner’s Representative, Design-Builder’s
Senior Representative and Owner’s Senior Representative, upon the request of
either party, shall meet as soon as conveniently possible, but in no case later
than thirty (30) days after such a request is made, to attempt to resolve such
dispute or disagreement. Prior to any meetings between the Senior
Representatives, the parties will exchange relevant information that will assist
the parties in resolving their dispute or disagreement.


10.2.4    If after meeting the Senior Representatives determine that the dispute
or disagreement cannot be resolved on terms satisfactory to both parties, the
parties shall submit the dispute or disagreement to non-binding mediation. The
mediation shall be conducted by a mutually agreeable impartial mediator, or if
the parties cannot so agree, a mediator designated by the American Arbitration
Association (“AAA”) pursuant to its Construction Industry Mediation Rules. The
mediation will be governed by and conducted pursuant to a mediation agreement
negotiated by the parties or, if the parties cannot so agree, by procedures
established by the mediator. The costs of a mediation conducted pursuant to this
Section shall be shared equally between Owner and Design-Builder.


10.3    Litigation, Arbitration


10.3.1    Any claims, disputes or controversies between the parties arising out
of or relating to the Agreement, or the breach thereof, which have not been
resolved in accordance with the procedures set forth in Section 10.2 above shall
be decided by a court of competent jurisdiction unless Owner and Design-Builder
mutally agree in writing to have the dispute or controversy resolved through
arbitration in accordance with the Construction Industry Arbitration Rules of
the AAA then in effect, unless the parties mutually agree otherwise.


10.3.2    If the Owner and Design-Builder agree to arbitration, the award of the
arbitrator(s) shall be final and binding upon the parties without the right of
appeal to the courts. Judgment may be entered upon it in accordance with
applicable law by any court having jurisdiction thereof.


10.3.3    Design-Builder and Owner expressly agree that any litigation or
arbitration pursuant to this Section 10.3 may be joined or consolidated with any
litigation or arbitration involving any other person or entity (i) necessary to
resolve the claim, dispute or controversy, or (ii) substantially involved in or
affected by such claim, dispute or controversy. Both Design-Builder and Owner
will include appropriate provisions in all contracts they execute with other
parties in connection with the Project to require such joinder or consolidation.


10.3.4    The prevailing party in any litigation, arbitration, or any other
final, binding dispute proceeding upon which the parties may agree, shall be
entitled to recover from the other party reasonable attorneys’ fees and expenses
incurred by the prevailing party.


10.4
Duty to Continue Performance



10.4.1    Unless provided to the contrary in the Contract Documents,
Design-Builder shall continue to perform the Work and Owner shall continue to
satisfy its payment obligations to Design-Builder, pending the final resolution
of any dispute or disagreement between Design-Builder and Owner.
 


DBIA Document No. 535 Standard Form of General Conditions
Page 17
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




10.5    CONSEQUENTIAL DAMAGES. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS SECTION,
NEITHER DESIGN-BUILDER NOR OWNER SHALL BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL LOSSES OR DAMAGES, WHETHER ARISING IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, INCLUDING BUT NOT LIMITED
TO LOSSES OF USE, PROFITS, BUSINESS, REPUTATION OR FINANCING, TO THE EXTENT THE
TOTAL AMOUNT OF SUCH LOSSES AND DAMAGES EXCEED
[***************************************************************] AND, IN
ADDITION TO SUCH LIMITATION, IN THE EVENT THE CONSEQUENTIAL DAMAGES ARISE OUT OF
OWNER’S INABILITY TO OPERATE ITS FACILITY DUE TO ANY FAULT, BREACH OR NEGLECT OF
DESIGN-BUILDER, CONSEQUENTIAL DAMAGES SHALL NOT BE ASSESSED AGAINST
DESIGN-BUILDER UNTIL AFTER DESIGN-BUILDER HAS BEEN PROVIDED [***********] DAYS
TO REMEDY THE ISSUE AND THEN SUCH ASSESSMENT OF CONSEQUENTIAL DAMAGES SHALL ONLY
BE FOR DAMAGES INCURRED AFTER SAID [***********] DAYS. THE FOREGOING LIMITATION
ON THE AMOUNT OF CONSEQUENTIAL LOSSES AND DAMAGES THAT MAY BE RECOVERED SHALL
NOT BE APPLICABLE TO (1) LOSSES OR DAMAGES THAT ARE COVERED BY VALID AND
COLLECTIBLE INSURANCE PROCURED BY EITHER PARTY AS REQUIRED BY THIS AGREEMENT IF
THE LOSSES OR DAMAGES WOULD BE COVERED BY SUCH INSURANCE IN THE ABSENCE OF THE
LIMITATION IN THE FIRST SENTENCE OF THIS SECTION, (2) EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 7.1, 7.2, OR 7.3, EXCEPT AS PROVIDED
IN THE FOLLOWING SENTENCE, (3) EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTIONS 7.4 OR 7.5 ARISING OUT OF LOSSES OR DAMAGES THAT ARE COVERED BY VALID
AND COLLECTIBLE INSURANCE PROCURED BY EITHER PARTY AS REQUIRED BY THIS AGREEMENT
IF THE LOSSES OR DAMAGES WOULD BE COVERED BY SUCH INSURANCE IN THE ABSENCE OF
THE LIMITATION IN THE FIRST SENTENCE OF THIS SECTION, EXCEPT AS PROVIDED IN THE
FOLLOWING SENTENCE, AND (4) DESIGN-BUILDER’S OBLIGATION, IF ANY, TO PAY
LIQUIDATED DAMAGES UNDER THIS AGREEMENT. EXCEPTION NUMBERS 2 AND 3 IN THE
PRECEDING SENTENCE SHALL NOT APPLY TO INDEMNIFICATION OBLIGATIONS, IF ANY,
RELATED TO CLAIMS, LOSSES, OR DAMAGES ALLEGED, RAISED OR BROUGHT AGAINST OWNER,
T. MARZETTI COMPANY, LANCASTER COLONY CORPORATION, OR ANY OF THEIR RESPECTIVE
PARENT, SUBSIDIARY OR AFFILIATED COMPANIES (COLLECTIVELY, “THE OWNER INDEMNIFIED
PARTIES”) BY ANY OF THE OTHER OWNER INDEMNIFIED PARTIES. NOTHING IN THE
PRECEDING SECTION IS INTENDED TO DEFINE THE INDEMNIFICATION OBLIGATIONS, IF ANY,
WITH RESPECT TO CLAIMS, LOSSES, OR DAMAGES ALLEGED, RAISED, OR BROUGHT AGAINST
ONE OR MORE OF THE OWNER INDEMNIFIED PARTIES BY ANY PERSON OR ENTITY.


10.5.1 LIMITATION OF LIABILITY FOR LIQUIDATED DAMAGES.
IN ALL CIRCUMSTANCES, IN THE EVENT DESIGN-BUILDER IS LIABLE FOR LIQUIDATED
DAMAGES, SUCH DAMAGES SHALL BE CAPPED AT AND NOT EXCEED FIVE PERCENT (5%) OF THE
GMP.




Article 11


Stop Work and Termination for Cause


11.1    Owner’s Right to Stop Work


11.1.1    Owner may, without cause and for its convenience, order Design-Builder
in writing to stop and suspend the Work. Such suspension shall not exceed sixty
(60) consecutive days or aggregate more than ninety (90) days during the
duration of the Project.


11.1.2    Design-Builder is entitled to seek an adjustment of the Contract Price
and/or Contract Time(s) if its cost or time to perform the Work has been
adversely impacted by any suspension of stoppage of work by Owner.


11.2
Owner’s Right to Perform and Terminate for Cause



11.2.1    If Design-Builder fails to (i) persistently provide a sufficient
number of skilled workers, (ii) supply the materials required by the Contract
Documents, (iii) comply with applicable Legal Requirements, (iv) timely pay,
without good cause, Design Consultants or Subcontractors, (v) prosecute the Work
with promptness and diligence to ensure that


DBIA Document No. 535 Standard Form of General Conditions
Page 18
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




the Work is completed by the Contract Time(s), as such times may be adjusted, or
(vi) perform material obligations under the Contract Documents, then Owner, in
addition to any other rights and remedies provided in the Contract Documents or
by law, shall have the rights set forth in Sections 11.2.2 and 11.2.3 below.


11.2.2    Upon the occurrence of an event set forth in Section 11.2.1 above,
Owner may provide written notice to Design-Builder that it intends to terminate
the Agreement unless the problem cited is cured, or commenced to be cured,
within seven (7) days of Design-Builder’s receipt of such notice. If
Design-Builder fails to cure, or reasonably commence to cure, such problem, then
Owner may give a second written notice to Design-Builder of its intent to
terminate within an additional seven (7) day period. If Design-Builder, within
such second seven (7) day period, fails to cure, or reasonably commence to cure,
such problem, then Owner may declare the Agreement terminated for default by
providing written notice to Design-Builder of such declaration.
 
11.2.3    Upon declaring the Agreement terminated pursuant to Section 11.2.2
above, Owner may enter upon the premises and take possession, for the purpose of
completing the Work, of all materials thereon which have been purchased or
provided for the performance of the Work, all of which Design-Builder hereby
transfers, assigns and sets over to Owner for such purpose, and to employ any
person or persons to complete the Work and provide all of the required labor,
services, materials, equipment and other items. In the event of a termination
under Section 11.2 hereof, and upon the request by Owner, Design-Builder shall
also assign to Owner any subcontracts, rental agreements, consultant contracts,
and other contracts that Design-Builder entered into for performance of the
Work. Also, in the event of such termination, Owner shall be entitled to take
possession of all of the Work, both completed and uncompleted, and including any
equipment and materials which are part of the Work or which Design-Builder has
obtained to incorporate into or otherwise provide as part of the Work. In
addition, in the event of such termination, Design-Builder shall not be entitled
to receive any further payments under the Contract Documents until the Work
shall be finally completed in accordance with the Contract Documents. At such
time, if the unpaid balance of the Contract Price exceeds the cost and expense
incurred by Owner in completing the Work, such excess shall be paid by Owner to
Design-Builder. Notwithstanding the preceding sentence, if the Agreement
establishes a Guaranteed Maximum Price, Design-Builder will only be entitled to
be paid for Work performed prior to its default. If Owner’s cost and expense of
completing the Work exceeds the unpaid balance of the Contract Price, then
Design-Builder shall be obligated to pay the difference to Owner. Such costs and
expense shall include not only the cost of completing the Work, but also losses,
damages, costs and expense, including attorneys’ fees and legal expenses,
incurred by Owner in connection with the reprocurement and defense of claims
arising from Design-Builder’s default.


11.3    Design-Builder’s Right to Stop Work


11.3.1     Design-Builder may, in addition to any other rights afforded under
the Contract Documents or at law, stop work for the following reasons:


.1
Owner’s failure to provide financial assurances as required under Section 3.3
hereof; or



.2
Owner’s failure to pay undisputed amounts properly due under Design-Builder’s
Application for Payment and the terms of the Contract Documents.



11.3.2    Should any of the events set forth in Section 11.3.1 above occur,
Design-Builder has the right to provide Owner with written notice that
Design-Builder will stop work unless said event is cured within seven (7) days
from Owner’s receipt of Design-Builder’s notice. If Owner does not cure the
problem within such seven (7) day period, Design-Builder may stop work. In such
case, Design-Builder shall be entitled to make a claim for adjustment to the
Contract Price to the extent the cost of performance has been adversely impacted
by such stoppage and/or to the Contract Time to the extent the critical path of
the Project has been delayed.


11.4
Design-Builder’s Right to Terminate for Cause



11.4.1    Design-Builder, in addition to any other rights and remedies provided
in the Contract Documents or by law, may terminate the Agreement for cause for
the following reasons:




DBIA Document No. 535 Standard Form of General Conditions
Page 19
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.




.1
The Work has been stopped for sixty (60) consecutive days, or more than ninety
(90) days during the duration of the Project, because of court order, any
government authority having jurisdiction over the Work, or orders by Owner under
Section 11.1.1 hereof, provided that such stoppages are not due to the acts or
omissions of Design-Builder or anyone for whose acts Design-Builder may be
responsible.



.2
Owner’s failure to provide Design-Builder with any information, permits or
approvals that are Owner’s responsibility under the Contract Documents which
result in the Work being stopped for sixty (60) consecutive days, or more than
ninety (90) days during the duration of the Project, even though Owner has not
ordered Design-Builder in writing to stop and suspend the Work pursuant to
Section 11.1.1 hereof.



.3
Owner’s failure to cure the problems set forth in Section 11.3.1 above after
Design-Builder has stopped the Work in accordance with the terms of Section
11.3.2 above.



11.4.2    Upon the occurrence of an event set forth in Section 11.4.1 above,
Design-Builder may provide written notice to Owner that it intends to terminate
the Agreement unless the problem cited is cured, or commenced to be cured,
within seven (7) days of Owner’s receipt of such notice. If Owner fails to cure,
or reasonably commence to cure, such problem, then Design-Builder may give a
second written notice to Owner of its intent to terminate within an additional
seven (7) day period. If Owner, within such second seven (7) day period, fails
to cure, or reasonably commence to cure, such problem, then Design-Builder may
declare the Agreement terminated for default by providing written notice to
Owner of such declaration. In such case, Design-Builder shall be entitled to
recover in the same manner as if Owner had terminated the Agreement for its
convenience under Article 8 of the Agreement.


11.5
Bankruptcy of Owner or Design-Builder



11.5.1    If either Owner or Design-Builder institutes or has instituted against
it a case under the United States Bankruptcy Code (such party being referred to
as the Bankrupt Party), such event may impair or frustrate the Bankrupt Party’s
ability to perform its obligations under the Contract Documents. Accordingly,
should such event occur:


.1
The Bankrupt Party, its trustee or other successor, shall furnish, upon request
of the non-Bankrupt Party, adequate assurance of the ability of the Bankrupt
Party to perform all future material obligations under the Contract Documents,
which assurances shall be provided within ten (10) days after receiving notice
of the request; and



.2
The Bankrupt Party shall file an appropriate action within the bankruptcy court
to seek assumption or rejection of the Agreement within sixty (60) days of the
institution of the bankruptcy filing and shall diligently prosecute such action.



If the Bankrupt Party fails to comply with its foregoing obligations, the
non-Bankrupt Party shall be entitled to request the bankruptcy court to reject
the Agreement, declare the Agreement terminated and pursue any other recourse
available to the non-Bankrupt Party under this Article 11.


11.5.2    The rights and remedies under Section 11.5.1 above shall not be deemed
to limit the ability of the non-Bankrupt Party to seek any other rights and
remedies provided by the Contract Documents or by law, including its ability to
seek relief from any automatic stays under the United States Bankruptcy Code or
the right of Design-Builder or Owner to stop Work or terminate the Agreement
under any applicable provision of these General Conditions of Contract.


Article 12


Miscellaneous


12.1    Assignment


12.1.1    Neither Design-Builder nor Owner shall, without the written consent of
the other assign, transfer or sublet any portion or part of the Work or the
obligations required by the Contract Documents.


DBIA Document No. 535 Standard Form of General Conditions
Page 20
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 

--------------------------------------------------------------------------------

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.






12.2    Successorship


12.2.1    Design-Builder and Owner intend that the provisions of the Contract
Documents are binding upon the parties, their employees, agents, heirs,
successors and assigns.


12.3    Governing Law


12.3.1    The Agreement and all Contract Documents shall be governed by the laws
of the place of the Project, without giving effect to its conflict of law
principles.


12.4    Severability


12.4.1    If any provision or any part of a provision of the Contract Documents
shall be finally determined to be superseded, invalid, illegal, or otherwise
unenforceable pursuant to any applicable Legal Requirements, such determination
shall not impair or otherwise affect the validity, legality, or enforceability
of the remaining provision or parts of the provision of the Contract Documents,
which shall remain in full force and effect as if the unenforceable provision or
part were deleted.


12.5    No Waiver


12.5.1    The failure of either Design-Builder or Owner to insist, in any one or
more instances, on the performance of any of the obligations required by the
other under the Contract Documents shall not be construed as a waiver or
relinquishment of such obligation or right with respect to future performance.


12.6    Headings


12.6.1    The headings used in these General Conditions of Contract, or any
other Contract Document, are for ease of reference only and shall not in any way
be construed to limit or alter the meaning of any provision.


12.7    Notice


12.7.1    Whenever the Contract Documents require that notice be provided to the
other party, notice will be deemed to have been validly given and received (i)
if delivered in person to the individual intended to receive such notice, (ii)
four (4) days after being sent by registered or certified mail, postage prepaid
to the address indicated in the Agreement (iii) if transmitted by facsimile or
email, by the time stated in a machine generated confirmation that notice was
received at the facsimile number of the intended recipient or as stated in email
records, or (iv) if transmitted by Federal Express, UPS Overnight or Priority
Service, or United States Postal Service Overnight or Priority Mail, the date of
delivery reflected in the records created and maintained by the courier company
or agency.|


12.8    Amendments


12.8.1    The Contract Documents may not be changed, altered, or amended in any
way except in writing signed by a duly authorized representative of each party.




DBIA Document No. 535 Standard Form of General Conditions
Page 21
of Contract Between Owner and Design-Builder
 
© 1998 Design-Build Institute of America
 
4817-4832-0372, v.1
 
4817-4555-1989, v.1
 
4820-3851-8651, v.1
 